Case 2:18-bk-22613-BB      Doc 8 Filed 12/01/18 Entered 12/01/18 14:27:51           Desc
                            Main Document    Page 1 of 1




                                         Certificate Number: 15111-CAC-DE-031973483
                                         Bankruptcy Case Number: 18-22613


                                                        15111-CAC-DE-031973483




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on December 1, 2018, at 4:32 o'clock PM EST, Dan Chi Tran
completed a course on personal financial management given by internet by BE
Adviser, LLC, a provider approved pursuant to 11 U.S.C. § 111 to provide an
instructional course concerning personal financial management in the Central
District of California.




Date:   December 1, 2018                 By:      /s/Ryan McDonough


                                         Name: Ryan McDonough


                                         Title:   Executive Director of Education
